DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election without traverse of Group I (claims 1-5) in the reply filed on 01/25/2022 is acknowledged. Group II (claims 6-13) is withdrawn from consideration.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-5 are objected to because of the following informalities:
In claim 1: the limitation “Autonomous” should be changed to --An autonomous--. 
In claims 2-5: the limitations “Autonomous” should be changed to --The autonomous--.
In claim 2: the limitations “and/or” should be changed to –or--.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1, the limitation "said apparatus for cooking food does not have a mixing mean associated with said container" as cited in lines 6-7, is indefinite because it is unclear what mixing mean is. By best understood, it means an apparatus does not require to have mixing/stirring blade.
In claim 3, the limitation "said auxiliary heating device" as cited in line 2, is indefinite because lack of antecedent basis. The phrase should be changed to --an auxiliary heating device--. Correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshidome (US 20150201806 A1).
Regarding claim 1, Yoshidome discloses 
An autonomous apparatus (heating cooker 1, fig.4) for cooking food comprising 
a support body (housing unit 3, fig.4), 
a lid (lid 4, fig.4), 
a container (container 5, fig.4) open at the top, closed at the bottom and able to be extracted/inserted with respect to said support body (housing unit 3), 
an air stream generator element (airflow duct 6, airflow fan 7, fig.4), and 
at least a main heating device (duct heater 8, fig.4) located above said container (container 5) and associated with a sending aperture (airflow guide panel 15 has aperture, fig.4) for sending a localized air stream inside the container (container 5), 
wherein said apparatus (heating cooker 1) for cooking food does not have a mixing mean associated with said container (container 5) [heating cooker 1 does not require to have mixing/stirring blade], and 
wherein said apparatus (heating cooker 1) comprises a control and command unit (control unit 30, fig.5) connected to a drive member (rotary drive unit 16, fig.4) associated with said container (container 5) to determine a selective rotation of said container (container 5) around its axis of rotation, said control and command unit (control unit 30) also being associated with the main heating device (duct heater 8), the activation and rotation modes of the container (container 5) being functionally correlated at least to the power supplied by the main heating device (duct heater 8).


    PNG
    media_image1.png
    473
    500
    media_image1.png
    Greyscale

Regarding claim 2, Yoshidome discloses 
said control and command unit (control unit 30, fig.5) is configured to activate or regulate the delivery of the air stream generator element (airflow duct 6, airflow fan 7, fig.4) in a manner coordinated with the rotation of the container (container 5, fig.4) in order to maximize the uniform transfer of the heat toward the food.

Regarding claim 3, Yoshidome discloses 
said control and command unit (control unit 30, fig.5) is also connected to an auxiliary heating device (bottom heater 14, fig.4), disposed below said container (container 5, fig.4), in order to regulate the activation and activation modes thereof in correlation with the rotation of said container (container 5).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



	
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshidome (US 20150201806 A1), in view of Alexander (US 20140305927 A1).
Regarding claim 4, Yoshidome discloses substantially all the features as set forth in claim 1 above, such as a control and command unit, but does not disclose said control and command unit  is connected to a sensor element being configured to detect physical parameters inside a cooking compartment.
Alexander discloses an apparatus comprises a sensor element [Par.0157 cited: “…sensor would sense a modulated signal, relative to the set optical signal, which would indicate the presence of food on the plate 100…”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Yoshidome, by including a sensor element, as taught by Alexander, in order to detect physical parameters inside a cooking compartment.

Regarding claim 5, Yoshidome discloses substantially all the features as set forth in claim 1 above, such as a control and command unit, but does not disclose said control and command unit is connected to a memory configured to memorize a plurality of control instructions.
Alexander discloses an apparatus comprises a memory [Par.0260 cited: “…While the heating or cooling elements are in operation, if the motion sensor detects no motion of the mug 400 for a predetermined amount of time (e.g., 15 minutes), which can be stored in a memory that communicates with the electronic module of the mug 400, the heating or cooling elements will be turned off (e.g., the electronic module will cease supplying power to the heating or cooling elements)…”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Yoshidome, by including a memory, as taught by Alexander, in order to memorize a plurality of control instructions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
02/12/2022